      Case: 4:19-cv-00176-DMB-RP Doc #: 17 Filed: 06/05/20 1 of 1 PageID #: 86




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JOHN BROWN                                                                         PETITIONER

V.                                                                   NO. 4:19-CV-176-DMB-RP

STATE OF MISSISSIPPI                                                              RESPONDENT

                                             ORDER

       On March 27, 2020, United States Magistrate Judge Roy Percy issued a Report and

Recommendation (“R&R”) recommending that the State of Mississippi’s motion to dismiss John

Brown’s petition for a writ of habeas corpus be granted and that the petition be dismissed without

prejudice for failure to exhaust state court remedies. Doc. #14 at 4. The R&R further recommends

that a certificate of appealability be denied. Id. Neither party has filed objections to the R&R.

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

       The Court has reviewed the R&R and concluded that the recommendations are neither

clearly erroneous nor contrary to law. Accordingly, the R&R [14] is ADOPTED as the order of

the Court. The State’s motion to dismiss [12] is GRANTED. Brown’s petition for a writ of habeas

corpus [1] is DISMISSED without prejudice for failure to exhaust. A certificate of appealability

is DENIED. A final judgment will issue separately.

       SO ORDERED, this 5th day of June, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
